Citation Nr: 1643577	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a result of service connected neurological and muscle injuries as a result of a gunshot wound, for the purposes of accrued benefits.

2.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to muscle group XI of the right leg for the purposes of accrued benefits.

3.  Entitlement to a rating in excess of 10 percent for right knee arthritis for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1943.  The Veteran earned a Purple Heart, three Bronze Stars, and an Oak Leaf Cluster, among other decorations.  He was wounded twice in battle.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the appellant's statements regarding the Veteran's limp causing his lumbar spine disabilities, the Board has restyled the issue to reflect consideration of all possible lumbar spine disabilities.

The appellant requested a Board hearing on her substantive appeal, but withdrew this request in August 2012.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2008.

2.  The appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.

3.  The preponderance of the evidence of record is against finding that the Veteran's lumbar spine disabilities were due to his service or his service-connected disabilities.

4.  Resolving reasonable doubt in the appellant's favor, the Veteran's service-connected residuals of a gunshot wound to muscle group XI were severe.

5.  The record shows that the Veteran had shortening of the right lower extremity by 3.25 inches.

6.  The record shows that the Veteran had a painful exit wound scar on his right leg.

7.  The medical evidence available at the time of the Veteran's death did not demonstrate that his right knee arthritis resulted in extension limited to 5 degrees, flexion limited to 125 degrees, and no indication of knee instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include as due to right leg disabilities, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a rating of 30 percent for residuals of a gunshot wound to the right leg, Muscle Group XI, have been met.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5311, 5312.

3.  The criteria for a separate 40 percent rating for shortening of the bones of the right leg have been met.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.71a, Diagnostic Code 5275.

4.  The criteria for a separate 10 percent rating for a painful gunshot wound scar have been met.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.118, Diagnostic Code 7804 (2008).

5.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters in July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the appellant filed her claim for accrued benefits in July 2008.  The Board notes that the July 2014 notification included information on service connection, secondary service connection, increased ratings and accrued ratings.  The notice was not compliant with Hupp, but the appellant did not seek service connection for the Veteran's death or death pension.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  She was told it was her responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, she submitted substantial evidence in connection with her claims that shows she understood the need to provide VA with information and evidence to support her claims.  She has been assisted in throughout this process by a veteran's service organization and her daughter.  As such, the Board finds that any defects in the notice given to the Veteran relating to her claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the appellant.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA medical opinions were not sought as retroactive opinions regarding the Veteran's claims that were pending at the time of his death are not warranted.  Specifically, claims for accrued benefits are based upon the record as compiled at the time of death; thus, regardless of any deficiencies as to examination results or clinical findings of record, additional physicial examination or medical opinions as to the issues on appeal is prohibited.

Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's January 2008 application for service connection for a lumbar spine condition, an increased rating for right knee arthritis, and an increased rating for residuals of a gunshot wound to right muscle group XI.

The laws and regulations governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

While an accrued benefits claim is separate from the veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000 (d)(4). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101 (a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  See 38 U.S.C.A. § 5121A.  Here, however, the claim must be considered as an accrued benefits claim only, as the requirements for a substitution are not met.  The Veteran died prior to October 10, 2008.  While he filed a claim prior to his death, the RO had not yet decided the claim, and therefore the Veteran had not yet filed a notice of disagreement and started his appeal process.  Without a pending appeal, and having died in May 2008, the claims do not meet the criteria for substitution, and will be addressed as accrued benefits claims only.

The appellant met the requirement of filing for accrued benefits "within one year after the date of [the veteran's] death."  See 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  The Veteran died in May 2008 and the appellant filed her claim in July 2008.  

To reiterate, because the appellant's claims are is for the purpose of accrued benefits only, the Board is prohibited from considering medical evidence received after the date of the Veteran's death, other than VA records that were constructively of record at the time of his death.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000 (a).

History and Factual Background

Service treatment records show that the Veteran sustained a machine gun bullet wound, with fragmentation, to the right leg below the knee in August 1944 near Toulon, France.  He was sent to a hospital where x-rays showed a compound, comminuted, fracture of the proximal third tibia and fibula.  He was operated on and a long-leg case was applied.  The records indicated he was set to a different hospital in November 1944 and again in December 1944.  In January 1945 physiotherapy was started on the knee and a leg brace was provided in February 1945.  A July 1945 record noted that the Veteran's limitation of motion in his ankle was due to pain in his ankle rather than muscle weakness.  A September 1945 record provided a provisional diagnosis of traumatic neuritis of the common peroneal nerve, but also noted the symptoms had improved.  The Veteran had sensation return to a "major portion of the area innervated" and there was improvement in strength.  He still limped and complained of ankle weakness.  He also stated that his ankle became painful with walking.  "There is some causalgia present with definite pain shooting down the leg on pressure over the scar."

A September 1946 record noted the Veteran had absent deep tendon reflexes and limitation of motion of his right leg secondary to his injury.  He had an area from below his knee to his foot that had marked paresthesia "even to cotton touch."  He reported subjective tingling and numbness in this area.  He also had slight atrophy of the anterior tibial musculature and loss of hear over the lateral service of the right lower leg.  

A November 1946 rating decision noted that the Veteran's neuritis from a gunshot wound was rated as 100 percent disabling from October 5, 1945 to September 17, 1946, and was rated 40 percent disabling from September 18, 1946.

An October 1949 record noted the Veteran had a 3/4 inch to 1 1/4 inch well-healed, non-adherent but very tender machine gun bullet wound scar.  The exit scar was 3/4 inch by 2 inches, well-healed and asymptomatic.  "There is marked hyperesthesia  below entrance scar including dorsum of the foot and lateral half of the leg."  There was almost no hair on the right leg in the hyper-sensitive area.  Although no measurement was provided for his right and left leg lengths, the examiner noted his right instep was 10.5 inches and his left instep was 11 inches.  The examiner diagnosed bullet wound scars, old healed fractures of the proximal right tibia and fibula, neuritis and partial paralysis of the right common peroneal nerve and resultant limitation of motion of the right foot, and traumatic arthritis of the right ankle with evidence of old healed fracture of the external malleolus.

An October 1949 rating decision noted that there was "no official evidence of a fracture or injury to the right ankle" in service, although a right ankle fracture was disclosed by the current exam.  The decision noted that a "re-rating" was assigned.  It provided a 100 percent rating from October 5, 1945 to September 17, 1946, a 40 percent from September 18, 1946 to October 20, 1949 and a 30 percent from October 21, 1949 for neuritis of the common peroneal nerve.  Additionally a separate 20 percent rating was provided for a moderately severe gunshot wound to muscle group XI from October 21, 1949.  This resulted in a combined 40 percent rating from October 21, 1949.

In September 1996, the Veteran reported chronic numbness of his right distal leg.  He was noted to be a retired truck driver.  A March 1999 record noted the Veteran had full range of motion of his right lower extremity.  In March 2000, the Veteran reported mild chronic right leg ache.  His gunshot wound to the right leg was noted to be "stable."  A 2002 record noted the Veteran had a slight loss of sensation in the right lower extremity from his knee to his foot.  He was assessed with neuropathy due to trauma.  He complained of a chronic ache in both legs, present for a number of years.  He was noted to have a "full range of motion" of his knees, feet, and ankles.  He was assessed with osteoarthritis of his bilateral lower extremities with pain and status post paralysis of the right external popliteal nerve.

In February 2003, the Veteran reported that he had never "been able to walk more than a few blocks at a time without severe pain" since his initial injury in 1944.  He stated that over the past couple years he had even more pain and discomfort, and that the pain would wake him in the night.  He stated that he now had problems with his left leg and back, and he was seeking additional compensation.

In March 2003, the Veteran was afforded a VA examination.  He reported pain in his right leg into his foot.  He also stated his right foot would sometimes swell.  The pain was "intermittent like a toothache and throbbing."  Prolonged standing and walking for long distances caused pain despite arthritis medication.  Other than his right leg, he had complaints of low back pain and left knee pain.  The Veteran described his injury as occurring after he jumped off his ship onto the shoreline in Normandy Beach, after which there was an explosion and his leg was injured.  He stated he dragged himself for some distance before passing out and waking up on a hospital ship.  It took him "about a year" to recover and start walking on his own again.  Since this injury, "off and on his right leg remained painful with occasional swelling around the ankle."  He stated that for the "past 30 years or so" he experienced back and hip pain.  He drove a truck for 30 years and denied any back injuries.  

On physical examination, the Veteran had "fair" posture with a mild forward list of his trunk.  His lumbar spine had tenderness on the right side.  He had extension to 20 degrees with pain, and flexion to 50 degrees with pain.  His right and left lateral flexions and rotation were all 15 degrees, also with pain.  He had some incoordination, but no weakness or fatigability.  He did not have functional loss due to pain.  His right leg had mild varus deformity and was "3.25 inches shorter than his left leg."  He had dull sensation to light touch mainly on the outer side of the leg.  He also had pain along the anterior part of the leg.  The smaller, entry wound, scar was nontender and free of adhesion.  The exit wound was noted to be slightly tender and free of adhesions.  Both scars were "pale."  An examination of the right knee showed mild swelling and tenderness over the patella.  He had minor crepitation with movement and a range of motion from five to 125 degrees.  His left leg was noted to be "normal looking" without deformity, swell or tenderness.  His left knee range of motion was five to 130 degrees.  The examiner noted there was evidence of neuritis of the common peroneal nerve on the right, healed fracture of the tibia and fibula, a residual scar from a gunshot wound with very minute foreign particle in the soft tissue.  He had mild degenerative disc disease of the lumbar spine and mild arthritis of both knees.  A medical opinion was not provided.

A March 2003 x-ray of the Veteran's knees showed mild degenerative changes bilateral in the knee joint spaces and degenerative changes at the patellofemoral joint.  X-rays of his spine showed severe degenerative joint disease involving multiple levels and osteopenia.  He had facet arthritis to a severe degree in the lower lumbar spine.  He had a rotational curvature with mild leftward scoliosis in the lumbar spine.  

In March 2003, the Veteran's wife noted that the Veteran's best choice for employment after his injury was to drive trucks as he could not stand or walk easily.  She noted that he also only had a 6th grade education.  He retired at age 62.  

An April 2003 rating decision continued the Veteran's 30 percent rating for his right leg neuritis, continued his 20 percent rating for a moderately severe gunshot wound to Muscle Group XI, and granted service connection for right knee arthritis with a 10 percent rating effective September 27, 2001.  The rating decision also found that new and material evidence had not been received to reopen a claim of service connection for a right ankle disability.  The rating decision did not address the Veteran's claim for service connection for a lumbar spine disability.

In January 2008, the Veteran's daughter provided a statement on his behalf requested service connection for his "leg and hip injuries."  She noted that his in-service right leg injury caused him to walk with a "crooked gait, which in return at the age of 85 has caused his spine to move to the side and in turn he now has several bulging discs and a great deal of pain."

Also in January 2008 (provided May 5, 2008), the Veteran had x-rays of his legs, back and pelvis taken.  He was noted to have mild degenerative osteoarthritis of the right hip and moderate osteoarthritis of the right knee.  He had degenerative disc disease and an old L2 compression fracture of the thoracolumbar spine.  He had 10 degrees of scoliosis to the left at L2-3 and marked degenerative disc disease at L4-5.  The Veteran complained of pain extending from his back down his right leg and into the foot for three to four weeks.  He was noted to have a history of melanoma removed a few years ago.  An MRI of his spine showed neoplasm in the L4 vertebral body and left pedicle invading the canal and causing compression, as well as a pathologic fracture of L2.  "This could be metastatic melanoma given the patient's history.  This could also be metastasis from some other tumor or a plasmacytoma arising in L4."  He also had disc degeneration at L3-4 and L4-5 which narrows lateral recesses, with potential for causing a right L4 radiculopathy or a left L5 radiculopathy.  

A March 2008 (provided May 5, 2008) CT scan of the lumbar spine following a fall noted the Veteran had a history of myeloma and a known lumbar spine lesion.  The CT scan showed a lytic lesion at the L2 vertebral body and left pedicle/posterior elements of this vertebral segment again demonstrated.  He was noted to have increasing collapse of the diffusely abnormal L2 vertebral body and pathologic fracture and a slight compression deformity at L3 that was new since January 2008.  

A March 2008 emergency room record noted complaints of right leg pain between his hip and his knee with a former compound fracture from WWII and misshapen leg.  He had just finished 21 days of oral chemotherapy.  He had a numb lateral right leg.  

A March 2008 letter from Dr. D.S.G. noted that the Veteran had "well-documented multiple myeloma."  He had a "compression fracture of the lumbar spine in the area where plasmocytoma was previously found and radiated.  This has limited his mobility and it also has created significant pain."  The letter was requesting that the Veteran receive his medications through VA and that he be treated close to home as traveling would be difficult for him.  

In April 2008, the Veteran's daughter provided a statement that the Veteran was never able to walk with or roller-skate with his children.  He missed out on activities with him because of the pain and numbness of his right leg and foot.  The numbness in his foot made him unsure of his footsteps.  "As he is older now his war injuries are complicating his well-being and survival."

In another April 2008 statement, the Veteran's wife noted he had never been awarded any pay for neuropathy of his right foot or for his ankle, which was fractured at the same time as his gunshot injury.  She stated that in January 2008 Dr. P.R. saw the Veteran's x-rays and had asked if he had been in an accident due to the fractured vertebra and curved spine.  "Assumption is that injuries from right leg caused back deformation."  She stated that the Veteran "walked crooked for 60 years."  

In April 2008, the Veteran's physical therapy provided a statement that the Veteran's legs showed a clear length discrepancy, with his right leg shorter.  When walking, the Veteran had "heightened hip flexion on the right required to clear his foot as his clearance was challenged because of decreased ankle dorsiflexion."  Additionally, the Veteran stated that his walking tolerance had been limited throughout his post-war life due to his right leg pain below the knee.  The physical therapist noted the Veteran had "compensated well and has kept a good attitude despite his very serious right leg injuries." This statement was received by VA on May 5, 2008.  

The Veteran died on May [redacted], 2008.  The cause of death was listed as acute myocardial infarction, due to diabetes mellitus and hypertension.  Another significant condition contributing to his death was his history of multiple myeloma.

A May 2009 rating decision continued his 20 percent rating for moderately severe gunshot wound, and continued his 10 percent rating for right knee arthritis.  His claim for service connection for a lumbar spine disability (listed as bulging discs) was denied.  As such, this rating decision denied entitlement to accrued benefits for the appellant.  His rating code sheet showed that he had a combined 40 percent rating from October 21, 1949 to September 26, 2001 and a combined 50 percent rating from September 27, 2001.  The appellant (Veteran's widow) appealed this rating decision.  

In March 2010, Dr. P.E.R. provided a statement and some physical findings from treatment in January 2008.  Unfortunately, the way that accrued benefits claims work, this letter cannot be considered for the claims on appeal as it was produced and provided to the VA after the death of the Veteran.  

Lumbar spine

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309 (a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Regarding the claim for secondary service connection for a lumbar spine disability, the Board finds that the preponderance of the evidence is against the claim.  The appellant and Veteran contended that the Veteran's altered gait for more than 60 years lead to his development of a spine disability.  Unfortunately, the available evidence at the time of the Veteran's death did not include medical evidence linkinghis current spine disabilities and his service-connected right leg disabilities.  In fact, there is medical evidence suggesting that the Veteran's L2 fracture was a result of his multiple myeloma or the chemotherapy treatment involved.  The private March 2008 treatment record included in the record noted the "compression fracture of the lumbar spine in the area where plasmocytoma was previously found and radiated...limited [the Veteran's] mobility and it also has created significant pain."  Ultimately, the appellant and the Veteran were not competent to offer an opinion on a complex medical question such as the etiology of the claimed back disability.

Presumptive service connection for lumbar spine arthritis is not warranted as the record does not show that he had compensable lumbar spine arthritis within a year of discharge from service.  

As noted repeatedly above, the Board cannot seek a medical opinion regarding the appellant's contention that his altered gait contributed to his development of lumbar spine disabilities as the record for accrued benefits cases must close with the death of the Veteran.  Without a medical nexus opinion attributing some degrees of the Veteran's lumbar spine disabilities to his altered gate from his service-connected right leg disability or to his service directly, the Board cannot grant service connection.

In sum, the Board finds that the preponderance of the evidence is against a finding of service connection for a lumbar spine disability on a direct, presumptive or secondary basis..  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Muscle Group XI

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of lower extremities.  Under Diagnostic Codes 5311, a 20 percent disability rating is assigned when the disability is moderately severe.  A maximum schedular evaluation of 30 percent is in order when the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).  Further, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).

A moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56 (d)(3).  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id.  

A severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56 (d)(4).  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id.  

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56 (d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Here, the Board finds that the Veteran's residuals of a machine gunshot wound to the right leg falls between the ratings of moderately severe and severe.  As noted above, the Veteran's gunshot injury resulted in a comminuted fracture of the proximal third tibia and fibula with roughly a year of hospitalization in service.  X-rays show minimal shrapnel contained in the soft tissue.  Medical evidence has shown that the Veteran's right leg measured as smaller than his left leg, although atrophy of the muscles was not specifically found in medical records after 1946.  The record also showed consistent complaint of cardinal signs and symptoms of muscle disability, and an indication that his leg disability impaired his employment.  The Veteran submitted statements in the 1940s and 1950s showing that he could not keep jobs that required him to work on his feet, and his wife has more recently provided statements that the Veteran could only work as a truck driver and could not return to factory work because he was unable to stand on his right leg.  His daughter has also provided statements that her father was unable to participate in most activities with his children due to his inability to stand or walk on his leg for a long period of time.  His most recent treatment record, from April 2008, noted that the Veteran required heightened hip flexion to clear his foot when walking because of decreased dorsiflexion in his ankle.  Technically, Muscle Group XII addresses dorsiflexion, extension of the toes and stabilization of the arch.  However, both Muscle Group XI and XII provide the same ratings for moderately severe and severe.

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Although not currently before the Board, the Veteran's rating for his neuritis of the right common peroneal nerve was considered in relation to pyramiding.  He has a 30 percent rating under Diagnostic Code 8521.  The 2003 rating decision noted that the 30 percent rating was continued for a history of right peroneal paralysis without current findings.  He had dulled light touch sensation and pain along the anterior part of the leg.  The rating decision noted that the Veteran no longer had objective evidence of neuritis, but the 30 percent rating was protected.  Under DC 8521, a 30 percent is assigned for incomplete paralysis of foot movement which is severe.  Complete paralysis was noted to result in foot drop and slight droop of all toes, the inability to dorsiflex the foot, loss of extension of the toes, loss of abduction of the foot, and adduction is weakened, and anesthesia over the entire dorsum of the foot and toes.  The Board does not believe that a 30 percent rating for severe residuals of an injury to Muscle Group XI and a 30 percent rating for severe incomplete paralysis of foot movement due to peroneal neuritis results in pyramiding.  The rating provided for the Muscle Group injury contemplates the loss of muscle tone, the history of the injury and treatment in service, the retention of metal fragments, swelling of the lower extremity, and the impact on his historical ability to work.  Although both the neuritis and the Board's analysis of the Muscle Group XI injury noted the Veteran's loss of control over his foot dorsiflexion, the Veteran's neuritis was also provided due to a loss of sensation in his leg and foot.

Regarding the amputation rule, which notes that the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluation for disabilities below the knee shall not exceed 40 percent, but this 40 percent may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.  Notably, prior to this decision,  the Veteran had protected 30 percent ratings for neuritis of the common peroneal nerve, a protected 20 percent rating for gunshot injury to Muscle Group XI, and a protected 10 percent rating for right knee arthritis, resulting in a 50 percent combined rating.  By provided an increased 30 percent rating for the Muscle Group XI injury, the Board will be providing a combined 60 percent rating.  This is the maximum rating allowed by the Amputation Rule for the right leg from the middle section of the leg downwards.

Additionally, in contemplating the residuals of a gunshot wound to the Veteran's right leg, the Board notes that the 2003 examiner found that the Veteran's right leg was 3.25 inches shorter than his left leg.  Diagnostic Code 5275 provides a 40 percent rating for a shortening from 3 to 3.5 inches. See 38 C.F.R. § 4.71a.  Diagnostic Code 5275 is not to be combined with other ratings for fracture or faulting union in the same extremity.  Here, the Veteran is rated for a neurological and muscle injury to the same leg, but is not receiving a rating under the other knee, leg and ankle ratings related to fracture or faulty unions.  As such, the Veteran met the requirements for a separate 40 percent rating is warranted for shortening of the bones of the right lower extremity under DC 5275.

The loss of leg length considers more than the lower two thirds of the leg, as the difference in leg length would address the entire locomotion of the leg and not just the use of the leg from above the knee downwards.  As such, the Board will consider that the Amputation Rule requires that this addition of a 40 percent rating to the Veteran's already combined 60 percent rating for his right leg not result in a new combined rating of greater than 90 percent.  Based on the combined ratings table, the 40 percent provided for leg length discrepancy would result in a 70 percent combined rating for the right leg.  

Lastly, the record also demonstrates that one of the Veteran's scars from his bullet wound is tender or painful.  Under 7804, a painful scar warrants a 10 percent rating.  The Veteran's scars do not meet the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, DC 7800-7804.  The combined ratings for the lower 2/3rds of the right leg would continue to be 60 percent with the addition of the scar rating.  The overall right leg combined rating would be increased to 80 percent.  This combined rating continues to be less than the maximum 90 percent allowable for the entire right leg. 

In sum, regarding the Veteran's residuals of a gunshot wound to the right leg, the Board is provided a maximum 30 percent rating for Muscle Group XI, and separate ratings of 40 percent for leg length discrepancy of 3.25 inches, and 10 percent for a tender scar.

Right Knee 

The Veteran currently has a 10 percent rating for arthritis of the right knee under Diagnostic Code 5010.  DC 5010, for arthritis due to trauma, directs that the disability be rated under the criteria under DC 5003 for degenerative arthritis.  DC 5003 provides that when limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for limitation of motion.  Limitation of motion must be objective confirmed by findings such as painful motion.  The 2003 rating decision provided a 10 percent rating for the Veteran's right knee arthritis due to x-ray evidence of arthritis and swelling and tenderness of the knee.

The medical evidence of record at the time of the Veteran's death included that he had right knee range of motion from five to 125 degrees.

Included within 38 C.F.R. § 4.71a  are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is provided when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.

The medical evidence prior to the Veteran's death does not show that he had recurrent subluxation or instability of the right knee.  His loss of extension (five degrees) warranted a noncompensable rating under DC 5261.  His loss of flexion (to 125 degrees) did not warrant a compensable rating under DC 5260.  There is no evidence that the Veteran had right knee ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula that is not contemplated by his gunshot wound residuals.  

As the evidence does not support a higher rating based on limitation of motion, and there is no objective evidence of instability to support additional separate ratings, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

Extraschedular

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain, loss of motion, shrapnel, tender scar, leg length discrepancy, and loss of muscle mass.  Additionally, the regulations provide for consideration of greater disability and symptoms than currently shown by the evidence, although the Veteran was approaching the highest rating available for his right leg based on the Amputation Rule. 

Additionally, the Board has considered multiple DCs in an attempt to provide the appellant with the highest ratings possible.  Thus, his disability picture was contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show that the Veteran has had frequent hospitalizations for his right leg and knee.  The impact of the Veteran's gunshot wound on his ability to work was considered in assigning him the highest rating available.  Notably, the record shows that the Veteran was able to work until he "retired" at age 62.  Consequently, referral for extra-schedular consideration is not warranted.




ORDER

Entitlement to service connection for a lumbar spine disability for the purposes of accrued benefits, to include as secondary to service-connected right leg disabilities, is denied.

Entitlement to a rating of 30 percent for residuals of a gunshot wound to muscle group XI of the right leg is granted, for the purposes of accrued benefits, subject to the regulations governing the payment of monetary awards.

Entitlement to a separate 40 percent rating for shortening of the bones of the right lower extremity is granted, for the purposes of accrued benefits, subject to the regulations governing the payment of monetary awards.

Entitlement to a separate 10 percent rating for a painful gunshot wound scar is granted, for the purposes of accrued benefits, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for right knee arthritis for the purposes of accrued benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


